Exhibit 10.1(d)

SEVENTH AMENDMENT TO SECOND AMENDED
AND RESTATED REVOLVING CREDIT AGREEMENT

        THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (this “Amendment”), dated as of August 6, 2004, is among CAL-MAINE
FOODS, INC. (“Borrower”), FIRST SOUTH FARM CREDIT, ACA (“First South”),
COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A., “RABOBANK NEDERLAND,” NEW
YORK BRANCH, individually and as administrative agent for itself and the other
Banks (in such capacity, the “Administrative Agent” and individually, herein
“Rabobank”), and HARRIS TRUST AND SAVINGS BANK (“Harris” and collectively with
Rabobank and First South, herein the “Banks”).

RECITALS:

        A.        Borrower, the Administrative Agent, and the Banks have entered
into that certain Second Amended and Restated Revolving Credit Agreement dated
as of February 6, 2002 (such Second Amended and Restated Revolving Credit
Agreement, as the same has been amended, and as the same may be further amended
or otherwise modified, herein referred to as the “Revolving Credit Agreement”).

        B.        Borrower and Guarantors have requested that the Revolving
Credit Agreement be amended as herein set forth and the Administrative Agent and
the Banks have agreed to such an amendment on the terms and conditions herein
set forth.

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof:

Definitions

    Definitions.        Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Revolving
Credit Agreement.

Amendments

        Amendment to Section 5.01(k) – Cash Flow Coverage Ratio. The definition
of the term “Fixed Charges” set forth in Section 5.01(k) of the Revolving Credit
Agreement is amended in its entirety to read as follows:

“Fixed Charges” means, as of any date of determination, the sum of the following
for the Borrower and the Subsidiaries (calculated without duplication on a
consolidated basis) for the completed four quarter period immediately proceeding
the date of determination or with respect to clause (ii) below, as of the date
of determination: (i) all cash interest paid or payable for such period;
(ii) the current maturities of long term Debt as carried on the Borrower’s
consolidated balance sheet as of the date of determination (including payments
made under capital leases); (iii) all cash dividends paid on the capital stock
of Borrower for such period; and (iv) all cash paid for the repurchase of the
capital stock of Borrower pursuant to Section 5.02(b)(ii) for such period.

        Amendment to Section 5.02(b) – Dividends, etc. Section 5.02(b) of the
Revolving Credit Agreement is amended in its entirety to read as follows:

    (b)               Dividends, etc. Declare or pay any dividends, purchase, or
otherwise acquire for value any of its capital stock now or hereafter
outstanding, or make any distribution of assets to its stockholders as such, or
permit any of its Subsidiaries to purchase or otherwise acquire for value any
stock of the Borrower; provided that the Borrower may:


    (i)               as long as no Event of Default nor any event that with the
giving of notice or lapse of time or both would be an Event of Default exists or
would result, declare and pay quarterly dividends on its common stock in an
aggregate amount not to exceed $500,000 per calendar quarter; and


--------------------------------------------------------------------------------

    (ii)               as long as no Event of Default nor any event that with
the giving of notice or lapse of time or both would be an Event of Default
exists or would result, repurchase up to 2,000,000 shares of its common stock,
provided, however that (A) the aggregate amount paid to repurchase such shares
shall not exceed Thirty Million Dollars ($30,000,000); (B) all such repurchases
shall occur on or before November 30, 2005; and (C) following each such
repurchase and after giving effect to the payment of the purchase price
therefore, Borrower shall have a minimum of (1) Twenty Million Dollars
($20,000,000) in cash or cash equivalents and (2) the Revolving Credit
Commitments shall exceed the sum of the aggregate outstanding amount of the
Advances and Credit Liabilities by Fifteen Million Dollars ($15,000,000) or
more.


        Amendment to Exhibit – Compliance Certificate. Exhibit C to the
Revolving Credit Agreement is amended in its entirety to read as set forth on
Exhibit A hereto.

Conditions Precedent

        Conditions. The effectiveness of Article II of this Amendment is subject
to the satisfaction of the following conditions precedent:

        The representations and warranties contained herein and in all other
Loan Documents, as amended hereby, shall be true and correct as of the date
hereof as if made on the date hereof, except for such representations and
warranties limited by their terms to a specific date;

        No Event of Default nor any event or condition that with the giving of
notice or lapse of time or both would be such an Event of Default shall exist;

        All proceedings taken in connection with the transactions contemplated
by this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Administrative Agent and its legal counsel; and

        Borrower shall have paid to the Administrative Agent, in consideration
of the accommodations granted by the Banks in this Amendment, an amendment fee
in the amount of Seventy-Five Thousand Dollars ($75,000) (the Borrower hereby
agreeing to make such payment on or before August 6, 2004 and the Administrative
Agent hereby agreeing to pay each Bank that executes this Amendment by August 6,
2004 its pro rata portion (determined based on the Revolving Credit Commitments
of the Banks that have executed this Amendment by such date) of such fee
promptly after its receipt thereof and the Bank’s execution of this Amendment).

Ratifications, Representations and Warranties

    Ratifications.     The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Revolving Credit Agreement and except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Documents (including all
amendments thereto which include, without limitation, that certain First
Amendment and Waiver to Second Amended and Restated Revolving Credit Agreement
dated October 14, 2002, that certain Second Amendment to Second Amended and
Restated Revolving Credit Agreement dated January 31, 2003, that certain Third
Amendment to Second Amended and Restated Revolving Credit Agreement dated
September 12, 2003, that certain Fourth Amendment to Second Amended and Restated
Revolving Credit Agreement dated December 1, 2003, that certain Fifth Amendment
to Second Amended and Restated Revolving Credit Agreement dated March 31, 2004,
and that certain Sixth Amendment to Second Amended and Restated Revolving Credit
Agreement dated April 14, 2004 (collectively, the “Previous Amendments”)) are
ratified and confirmed and shall continue in full force and effect. The liens,
security interests, and assignments created and evidenced by the Loan Documents
are valid and existing liens, security interests, and assignments of the
respective priority recited in the Loan Documents. Each of the parties hereto
agrees that: (i) the Loan Documents, as amended hereby and by the Previous
Amendments, shall continue to be legal, valid, binding, and enforceable in
accordance with their respective terms and (ii) this Amendment is a Loan
Document as such term is defined in and used in the Revolving Credit Agreement
and the other Loan Documents.

    Representations and Warranties.     To induce the Administrative Agent and
the Banks to modify the Revolving Credit Agreement as herein set forth, Borrower
and each Guarantor represents and warrants to the Administrative Agent and the
Banks that:

        The representations and warranties of Borrower and each Guarantor
contained in the Loan Documents, as amended hereby, are true and correct on and
as of the date hereof as though made on and as of the date hereof, except for
such representations and warranties limited by their terms to a specific date;

--------------------------------------------------------------------------------

        No Event of Default has occurred and is continuing and no event or
condition has occurred that with the giving of notice or lapse of time or both
would be an Event of Default, and the Borrower and each Guarantor is in full
compliance with all covenants and agreements binding on them contained in the
Loan Documents, as amended hereby; and

        AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE NO CLAIMS,
RIGHTS OF RECOUPMENT OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH IT WAIVES ANY
AND ALL SUCH CLAIMS, OFFSETS, DEFENSES, RIGHTS OF RECOUPMENT OR COUNTERCLAIMS,
WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF ITS EXECUTION OF THIS
AMENDMENT.

Miscellaneous

        Survival of Representations and Warranties. All representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent or any Bank or
any closing shall affect the representations and warranties or the right of the
Administrative Agent and each Bank to rely upon them.

        Reference to Revolving Credit Agreement. Each of the Loan Documents are
hereby amended so that any reference in such Loan Documents to the Revolving
Credit Agreement shall mean a reference to the Revolving Credit Agreement, as
amended hereby.

        Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

        Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

        Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns, except neither Borrower nor any Guarantor may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Banks.

        Counterparts. This Amendment may be executed in one or more counterparts
and on telecopy counterparts, each of which when so executed shall be deemed to
be an original, but all of which when taken together shall constitute one and
the same agreement.

        Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Bank to or for any breach of or deviation from any
covenant, condition, or duty by Borrower or any Guarantor shall be deemed a
consent or waiver to or of any other breach of the same or any other covenant,
condition, or duty.

        Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

        Entire Agreement. THIS AMENDMENT EMBODIES THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.

        Executed as of the date first written above.

CAL-MAINE FOODS, INC.

  By:  /s/ B.J. Raines         B.J. Raines,         Vice President

--------------------------------------------------------------------------------

  COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW
YORK BRANCH, as the
Administrative Agent and a Bank

  By:  /s/ Richard J. Beard         Name: Richard J. Beard         Title:
Executive Director

  By:  /s/ Brett Delfino         Name: Brett Delfino         Title: Executive
Director

  FIRST SOUTH FARM CREDIT, ACA

  By:  /s/ J. Andrew Mangialardi         Name: J. Andrew Mangialardi
        Title: Vice President

  HARRIS TRUST AND SAVINGS BANK

  By:  /s/ David J. Bechstein         Name: David J. Bechstein         Title:
Vice President